Citation Nr: 1415190	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-04 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a
September 2010 rating decision by a Regional Office (RO) of the Department of
Veterans Affairs (VA) in Columbia, South Carolina.

The Veteran and his spouse presented testimony at a Board hearing before the undersigned Veterans Law Judge in September 2011, and a transcript of the hearing is associated with his claims folder.

The Board notes that the Veteran's claim was previously remanded in November 2013.  At this time, the Board finds that the prior remand has been substantially complied with; therefore, the Board may proceed forward with adjudicating the Veteran's claim.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).   

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is not productive of either deformity of the penis or atrophy of both testicles.

2.  The Veteran's erectile dysfunction does not represent an exceptional disability picture.





CONCLUSION OF LAW

The criteria for a compensable initial rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.31, 4.115b, Diagnostic Codes 7522, 7223 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance Requirements

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the present case, the Veteran's claims arise from his disagreement with the initial evaluation and effective date assigned following the grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  VA examination was provided in June 2010.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise. 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1  and 4.2. 

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Service connection for erectile dysfunction was granted in the September 2010 rating decision and has been evaluated as zero percent disabling effective June 16, 2010.  The Veteran has disagreed with the noncompensable disability rating assigned for his now service-connected erectile dysfunction.  Consequently, the Veteran's claim for a higher evaluation is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board notes that there is not a diagnostic code specifically for erectile dysfunction.  When an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  38 C.F.R. § 4.27.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's erectile dysfunction is currently rated by analogy under Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power warrants a 20 percent rating.  A note to Diagnostic Code 7522 instructs VA to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350  . 38 C.F.R. § 4.115b, Diagnostic Code 7522.  In this regard, the Board notes that special monthly compensation under 38 C.F.R. § 3.350 for loss of use of a creative organ was also granted in the September 2010 rating decision, effective the date of service connection for erectile dysfunction.  Therefore, the issue of special monthly compensation is not before the Board. 

In addition, the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7523, allows for a noncompensable (0 percent) rating for atrophy of one testicle, and a rating of 20 percent for atrophy of both testicles. 

Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

In this case, the Veteran was diagnosed to have prostate cancer in January 2009.  He received five radiation treatment in July of 2009.  Thereafter, he reported having erectile dysfunction.  He has been treated with medications such as Viagra, Levitra and Cialis with poor response.  The Veteran underwent a consultation with the VA Urology Clinic for his prostate cancer and erectile dysfunction in December 2010 at which time the Veteran reported continuing having erectile dysfunction without benefit from Viagra and Levitra.  He reported that erections were not adequate and short lasting.  At that time, no deformity of the penis was noted on examination.  The assessment was erectile dysfunction.  He was prescribed Cialis.

In June 2010, the Veteran underwent VA examination at which he reported having trouble obtaining an erection since his radiation treatment in July 2009.  He reported that vaginal penetration with ejaculation was not possible.  Examination of his penis was without discharge or masses.  His testicles were noted to be normal bilaterally.  The assessment was erectile dysfunction secondary to prostate cancer treatment.

At his hearing before the undersigned in September 2011, the Veteran essentially testified that he is unable to have sexual relations with his wife because of his erectile dysfunction.  Although his representative discussed the fact that a compensable disability rating required deformity of the penis, the Veteran did not testify that he had any deformity of his penis but rather only discussed the seed radiation treatment he received for his prostate cancer.  He did not explain how this has led to any deformity of the penis.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that an initial compensable rating for erectile dysfunction has not been warranted at any time since June 16, 2010, the effective date of the grant of service connection.  The Board acknowledges that the June 2010 VA examination does not specifically note that the Veteran does not have a penile deformity.  The Board finds, however, that the examiner's failure to note any deformity, although noting there was no discharge or masses, is sufficient evidence to indicate that no deformity of the penis was present at the time of the examination.  Furthermore, at his hearing, the Veteran failed to testify that he has any deformity of his penis and there is no medical evidence otherwise showing that he has a penile deformity.  Thus, the Board cannot award a compensable disability rating under Diagnostic Code 7522 because there is no evidence that the Veteran has a deformity of the penis.  Consequently, the Board finds that a compensable disability rating under Diagnostic Code 7522 for the Veteran's service-connected erectile dysfunction is not warranted.

Also, the Board notes that the evidence does not show, nor has the Veteran contended, that he has any atrophy of both testicles.  Therefore, a compensable, 20 percent rating is not warranted under Diagnostic Code 7523 either. 

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating, as the Veteran's disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule. 

Finally, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) . 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115   (2008). 

The Veteran has not alleged any symptoms relating to his service-connected erectile dysfunction that are unusual or extraordinary.  Rather he merely indicates he cannot sustain an erection and, therefore, cannot have sexual relations with his wife.  Furthermore, he does not show how this disability affects his occupational functioning.

Consequently, there is no indication in the record that the average industrial impairment from his disability would be in excess of that contemplated by the assigned rating, as the manifestations of the Veteran's disability are contemplated by the schedular criteria.  In this regard, the Board acknowledges that the symptoms of the Veteran's service-connected erectile dysfunction are not explicitly contemplated in the schedular criteria as there is no Diagnostic Code specific for that disability. The Veteran, however, is compensated for loss of use of a reproductive organ under the special monthly compensation provisions.  Thus, the Board finds that the assigned schedular evaluation is adequate in this case.  The Board, therefore, determines that there are no unusual or exceptional factors warranting the referral of the claim for extra-schedular consideration. 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's erectile dysfunction, pursuant to Fenderson, and that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

Entitlement to an initial compensable disability rating for service-connected erectile dysfunction is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


